Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Replacement sheets of drawings were received on March 31, 2021.  These drawings are acknowledged and accepted by the examiner. Accordingly, the objections to the drawings are withdrawn.
Applicant’s amendments to the claims have been noted by the examiner.
Applicant has amended claim 3 to comply with the written description requirement. Accordingly, the 35 USC 112(a) rejections are withdrawn.
Applicant has amended claims 2-9 and 15 to recite a wave motion replicator. Accordingly, the 35 USC 112(b) rejections are withdrawn.
Applicant has rewritten the allowable dependent claims into independent form. Accordingly, the 35 USC 103 rejections are withdrawn.
Claims 2-9 and 11-19 are allowed. None of the cited prior art references of record are found to disclose or render obvious the limitations “wherein a length of each rail is greater than four times a radius of the frame,” “a UAV tether winch connected to the platform,” or “minimize kinematic lock by not allowing any hinge joint to have a hinge angle greater than 150°,” when taken in the context of the invention as a whole. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715